Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed and/or retrieved in the application on 9/12/2019. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/12/2019, 6/18/2020 and 1/20/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “the multi-split air conditioner comprises at least two outdoor units, each outdoor unit comprises at least one compressor, and the at least two outdoor units constitute an outdoor unit system”; examiner is not sure what is outdoor unit and outdoor unit system and what is the difference between them and appears to be confusing terms between terms appeared in many claims in claims 1-20 and requested applicant to review all claims and make appropriate corrections as necessary; there is not a proper structural relationships between these limitation, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 15 is directed to the abstract idea of controlling a multi-split air conditioner, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent method claim 1 and the corresponding independent system claim 14 and computer-readable storage medium claim 15 recite, in part, the multi-split air conditioner comprises at least two outdoor units, each outdoor unit comprises at least one compressor, and the at least two outdoor units constitute an outdoor unit system, the method for controlling a multi-split air conditioner comprises: detecting whether a degree of superheat of each outdoor unit meets a target requirement; when the degree of superheat of each outdoor unit meets the target requirement, determining whether a difference between an average exhaust temperature of each outdoor unit and an average exhaust temperature of the outdoor unit system reaches a preset value; when the difference between the average exhaust temperature of each outdoor unit and the average exhaust temperature of the outdoor unit system reaches the preset value, comparing the average exhaust temperature of each outdoor unit with the average exhaust temperature of the outdoor unit system; controlling an electronic expansion valve to operate according to a result of comparing the average exhaust temperature of each outdoor unit with the average exhaust temperature of the outdoor unit system, to enable the average exhaust temperature of each outdoor unit to approximate to the average exhaust temperature of the outdoor unit system.
This system describe the concept of optimizing controls for building energy loads, which corresponds to concepts identified as abstract ideas by the courts, such as the following:

- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 

The process or steps of claim 1 and the corresponding method of claim 14 and  computer-readable storage medium claim 15 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extrasolution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.
Dependent claims 2-13 and 16-20 refine the objective function of claim 1 and claim 15 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the 


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected pre-AIA  under 35 U.S.C. 102(a)(1) / (b) as being anticipated by EP 1 657 504 A1 (LG ELECTRONICS INC [KR]) .

As to claims 1 and 14-15, LG ELECTRONICS INC [KR] teaches the invention including a method, a system and computer-readable storage medium (see claims 11, 1) for controlling a multi-split air conditioner, wherein the multi-split air conditioner comprises at least two outdoor units (11 a, ..11 n), each outdoor unit comprises at least one compressor (13a, 13b), and the at least two outdoor units constitute an outdoor unit system (see claim 13), a reversing valve (21), an outdoor heat exchanger (25), a gas-liquid separator (31), a memory, a processor, and a program for controlling the multi-split air conditioner stored on the memory and capable of running on the processor; when executed by the processor, the program for controlling the multi-split air conditioner implements steps of the method for controlling the multi-split air conditioner (see section 1.1, micro computer 100), the method, the system and the computer-readable storage medium, comprising, at the multi-split air conditioner: detecting (see sensors OTn) whether a degree of superheat of each outdoor unit meets a target requirement; when the 

Claims 2 and 16: LG ELECTRONICS INC [KR] discloses the method for controlling a multi-split air conditioner according to claim 1, further comprising: when the difference between the average exhaust temperature of each outdoor unit and the average exhaust temperature of the outdoor unit system reaches the preset value, performing a second determination as to whether a degree of superheat of a path in which the electronic expansion valve of each outdoor unit is located is greater than a first preset value, so as to compare the average exhaust temperature of each outdoor unit with the average exhaust temperature of the outdoor unit system when the degree of superheat of the path in which the electronic expansion valve of each outdoor unit is located is greater than the first preset value as comparing the degree of superheat for each unit (see claims 11, 13). 

Claims 3 and 17: LG ELECTRONICS INC [KR] discloses the method for controlling a multi-split air conditioner according to claim 2, wherein controlling the electronic expansion valve to operate according to the result of comparing the average exhaust temperature of each 

Claims 4 and 18: LG ELECTRONICS INC [KR] discloses the method for controlling a multi-split air conditioner, wherein the multi-split air conditioner comprises two outdoor units; controlling the electronic expansion valve to operate according to the result of comparing the average exhaust temperature of each outdoor unit with the average exhaust temperature of the outdoor unit system, to enable the average exhaust temperature of each outdoor unit to approximate to the average exhaust temperature of the outdoor unit system, comprises: determining whether the degree of opening of the electronic expansion valve of the outdoor unit with a higher average exhaust temperature in the two outdoor units is greater than a maximum degree of opening; when the degree of opening of the electronic expansion valve is less than the maximum degree of opening, controlling the degree of opening of the electronic expansion valve to increase from a current degree of opening as determining whether a valve is opened more than a maximum is an implicit feature when controlling valves (see claim 1).

Claims 5, 7, 12 and 19: LG ELECTRONICS INC [KR] discloses the method for controlling a multi-split air conditioner, wherein the multi-split air conditioner comprises two outdoor units; controlling the electronic expansion valve to operate according to the result of comparing the average exhaust temperature of each outdoor unit with the average exhaust temperature of the outdoor unit system, to enable the average exhaust temperature of each 

Claims 6, 11 and 20: LG ELECTRONICS INC [KR] discloses the method for controlling a multi-split air conditioner, wherein controlling the electronic expansion valve to operate according to the result of comparing the average exhaust temperature of each outdoor unit with the average exhaust temperature of the outdoor unit system, to enable the average exhaust temperature of each outdoor unit to approximate to the average exhaust temperature of the outdoor unit system, comprises: determining whether the degree of opening of the electronic expansion valve of the outdoor unit whose average exhaust temperature is higher than the average exhaust temperature of the outdoor unit system is greater than a maximum degree of opening; when the degree of opening of the electronic expansion valve is less than the maximum degree of opening, controlling the degree of opening of the electronic expansion valve to increase from a current degree of opening as opening of a valve to a maximum as needed is an implicit feature when controlling valves (see claim 1).

Claim 8: LG ELECTRONICS INC [KR] discloses the method for controlling a multi-split air conditioner, wherein detecting whether the degree of superheat of each outdoor unit meets the target requirement comprises: obtaining an exhaust temperature of each outdoor unit; obtaining a lowest exhaust temperature in the exhaust temperatures of all the outdoor units by comparing the exhaust temperatures obtained; detecting whether the degree of superheat of the outdoor unit corresponding to the lowest exhaust temperature meets the target requirement as obtaining the exhaust temperature of each outdoor unit (see claim 1).



Claim 10: LG ELECTRONICS INC [KR] discloses the method for controlling a multi-split air conditioner, wherein after performing the second determination as to whether the degree of superheat of the path in which the electronic expansion valve of each outdoor unit is located is greater than the first preset value, the method further comprises: when the degree of superheat of the path in which the electronic expansion valve of each outdoor unit is located is less than or equal to the first preset value, determining whether the degree of superheat of the path in which the electronic expansion valve is located is less than a second preset value; when the degree of superheat of the path in which the electronic expansion valve is located is less than the second preset value, maintaining a current degree of opening of the electronic expansion valve unchanged as the use of a range of preset values (see claim 15).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior .

Son (Pub. No. US 20150323208 A1) is related to multi air conditioning system for controlling outdoor air discharged from indoors to outdoor.

Smith et al. (Pub. No. US 20150285526 A1) is related to HVAC system controller for thermostat temperature compensation modeling.

Matsubara et al. (Pub. No. US 20200072486 A1) is related to multi air conditioning system which reduces energy consumption.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, toHeck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119